 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-01021-001-PHX-SMM
10                 Plaintiff,                          ORDER
11   v.
12   Armando Barbosa-Trujillo,
13                 Defendant.
14
15          On August 28, 2019, Magistrate Judge James F. Metcalf issued "Findings and
16   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Order." Magistrate

17   Judge Metcalf recommends to the District Court that this Judge accept the Defendant's
18   plea of guilty, subject to the Court's acceptance of the Plea Agreement. Having reviewed

19   this matter de novo, and no objections having been filed pursuant to 28 USC § 636(b)(1),

20   the Court accepts the Recommendation of Magistrate Judge Metcalf. Accordingly,
21          IT IS HEREBY ORDERED accepting the Defendant's plea of guilty.
22          IT IS FURTHER ORDERED that the plea agreement will not be accepted or

23   rejected at this time but the matter will be referred to the Probation Office for report and

24   recommendation. In this connection, the Defendant may be interviewed by the Probation

25   officer and the Court will inspect the presentence report for the purpose of determining

26   whether to accept or reject the plea agreement.
27          Dated this 13th day of September, 2019.
28                                                      Honorable Stephen M. McNamee
                                                        Senior United States District Judge
